  Case 20-04140       Doc 1     Filed 10/29/20 Entered 10/29/20 13:20:04        Desc Main
                                   Document    Page 1 of 4



                   UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:

         Christopher John Kovanda                                Bky. Case No. 20-41688
                                                                 Chapter 7

                              Debtor.


Jane Doe 1,


                              Plaintiff,                         Adv. No. __________
vs.

Christopher John Kovanda,

                        Defendant.
______________________________________________________________________________

              COMPLAINT OBJECTING TO DISCHARGE OF DEBT UNDER
                              11 U.S.C. §523(a)(6)
______________________________________________________________________________

         This complaint seeks an order of this court denying a bankruptcy discharge of

liabilities based on willful and malicious injuries.

         1.    The Plaintiff, Jane Doe 1, is an individual resident of the State of

Minnesota.

         2.    The Defendant, Christopher John Kovanda, filed a petition for relief under

chapter 13 of the Bankruptcy Code on June 26, 2020, which was voluntarily converted to

chapter 7 on August 7, 2020. The case is currently pending in the United States

Bankruptcy Court for the District of Minnesota, and it remains open.
  Case 20-04140      Doc 1    Filed 10/29/20 Entered 10/29/20 13:20:04        Desc Main
                                 Document    Page 2 of 4



       3.     This complaint is filed under Fed. R. Bankr. P. 7001(6) and seeks an order

determining the dischargeability of a debt under 11 U.S.C. §523(a)(6).

       4.     The deadline to object to the discharge of a debt pursuant to 11 U.S.C.

§523 is November 9, 2020.

       5.     This Court has jurisdiction over this adversary proceeding pursuant to 28

U.S.C. §§ 157 and 1334 and is a core proceeding to the extent it is requesting a

determination of dischargeablility under 11 U.S.C. §523(a)(6). Pursuant to 28 U.S.C. §

157(b)(5), this court does not have jurisdiction to determine Plaintiff Jane Doe 1’s claim

of liability or damages for her injury, and such claim is not a core proceeding.

                           WILLFUL OR MALICIOUS INJURY
                    NON-DISCHARGEABLE UNDER 11 U.S.C. §523(a)(6)

       6.     At all times material to the conduct alleged herein, Defendant Kovanda

was an owner, chief executive officer, employee, surgeon, and agent of Kovanda Plastic

Surgery, PLLC, a Minnesota limited liability company with its principal place of

business located at 4999 France Ave S., # 210, Edina, Minnesota 55410.

       7.     Plaintiff Jane Doe 1 sought out treatment at Kovanda Plastic Surgery in

2019. Defendant Kovanda was her surgeon.

       8.     On November 25, 2019, while treating his patient, Jane Doe 1, Defendant

Kovanda engaged in nonconsensual sexual contact with his patient, Jane Doe 1.

       9.     The acts of sexual contact perpetrated by Defendant Kovanda constitute

criminal sexual conduct under Minn. Stat. § 609.3451.

       10.    The above referenced criminal sexual conduct is actionable in civil court
                                             2
  Case 20-04140        Doc 1    Filed 10/29/20 Entered 10/29/20 13:20:04         Desc Main
                                   Document    Page 3 of 4



under Minn. Stat. § 541.073.

       11.      Defendant willfully and maliciously caused injury to Plaintiff.

       12.      Defendant’s conduct manifested intentional, conscious and deliberate

disregard for, or deliberate indifference to the high probability of injury to, the rights or

safety of others, including the Plaintiff.

       13.      As a direct result of the above described instances of criminal sexual

conduct committed by Kovanda, Plaintiff Jane Doe 1 has suffered and will continue to

suffer severe and permanent psychological and emotional distress, humiliation,

embarrassment, loss of self-esteem, and other psychological injuries; was damaged and

will continue to be damaged from performing her normal daily activities and obtaining

the full enjoyment of life; and will incur expenses for psychological treatment, therapy

and counseling.

       WHEREFORE, the Plaintiff requests an order of the Court as follows:

       A. That this court enter judgment in Plaintiff’s favor and against Defendant in an

             amount in excess of $50,000.00, together with interest, costs and

             disbursements for Plaintiff herein;

       B. That the court enter an order and judgment denying the Defendant’s

             discharge of the liability determined herein pursuant to 11 U.S.C. §523(a)(6);

             and

       C. For such other and further relief as the Court deems just and equitable.




                                               3
  Case 20-04140      Doc 1    Filed 10/29/20 Entered 10/29/20 13:20:04        Desc Main
                                 Document    Page 4 of 4



                              DEMAND FOR JURY TRIAL

       Plaintiff Jane Doe 1 hereby demands a jury trial pursuant to Rule 38 of the

Federal Rules of Civil Procedure and Section 102 of the Civil Rights Act of 1991, 42

U.S.C. § 1981a. Plaintiff Jane Doe 1 does not consent to the determination of liability or

damages by the Bankruptcy Court.

Dated: October 29, 2020                          AHLGREN LAW OFFICE, PLLC

                                                 /e/ Erik Ahlgren
                                                 Erik Ahlgren (#191814)
                                                 220 West Washington Ave.
                                                 Suite 105
                                                 Fergus Falls, MN 56537
                                                 (218) 998-2775
                                                 erik@ahlgrenlawoffice.net




                                             4
